Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 1 of 8 PageID #: 3993




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 RUSSELL SCOTT FARIA,

                         Plaintiff,

 v.                                           CASE NO. 4:16-cv-01175-JAR

 SERGEANT RYAN J. MCCARRICK,
 DETECTIVE MICHAEL MERKEL,
 DETECTIVE PATRICK HARNEY,
 PROSECUTING ATTORNEY LEAH
 ASKEY,

                         Defendants.


 DEFENDANTS’ JOINT OPPOSITION TO PLAINTIFF’S REQUEST FOR AN
   EXTENSION OF TIME AND MOTION FOR EQUITABLE RELIEF IN
   CONNECTION WITH PLAINTIFF’S RESPONSES TO DEFENDANTS’
   MOTIONS FOR SUMMARY JUDGMENT AND DAUBERT MOTIONS

       Defendants McCarrick, Merkel, Harney, Askey, and Lincoln County, jointly and

by undersigned counsel, oppose, for the following reasons, Plaintiff’s motion for

additional time, (Doc. No. 102), and respectfully move the Court for an order curing the

patently abusive and unfairly prejudicial nature of Plaintiff’s responses to their separate

motions for summary judgment and joint motions to exclude Plaintiff’s expert

witnesses. In support of this motion, the Defendants state as follows:

       1.     On October 25, 2018, Plaintiff moved for leave to, among other things, file

one memorandum in response to five motions filed by the Defendants. (Doc. No. 98.)

Therein, Plaintiff represented that these responses would require more than 100 pages.
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 2 of 8 PageID #: 3994




       2.     The Court denied this motion, but granted Plaintiff leave to file individual

responses in excess of the 15-page limit if any of the individual responses ran longer

than the 15 pages set forth in Local Rule 7-4.01(D). (Doc. No. 101.)

       3.     Plaintiff’s responses were each due on October 29, 2018. (Doc. No. 93.)

       4.     On October 29, 2018, Plaintiff moved for additional time to file his

responses, representing to the Court that the Court’s ECF System was apparently

struggling under the weight of his attempts to file “nine separate pleadings plus 86

exhibits including 44 depositions, 2 trial transcripts and 40 other exhibits” in excess of

several thousand pages. (Doc. No. 102.) The Defendants did not oppose Plaintiff’s

request.

       5.     The Court has not ruled on Plaintiff’s October 29, 2018, request for

additional time.

       6.     On October 30, 2018, Plaintiff filed the following:

            a. an 18-page Memorandum in Opposition to Motion to Strike Plaintiff’s

               Expert Norton (Doc. No. 104);

            b. a 103-page Memorandum in Opposition to Defendants McCarrick,

               Merkel, Harney’s Motion for Summary Judgment (Doc. No. 105);

            c. a 78-page Response to these Defendants’ Statement of Facts (Doc. No.

               106);

            d. a 111-page Memorandum in Opposition to Defendant Askey’s Motion for

               Summary Judgment (Doc. No. 107);

            e. a 56-page Response to Defendant Askey’s Statement of Facts (Doc. No.

               108);


                                             2
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 3 of 8 PageID #: 3995




             f. a 13-page Memorandum in Opposition to Defendant Lincoln County’s

                Motion for Summary Judgment (Doc. No. 109); and

             g. an 11-page Response to Defendant Lincoln County’s Statement of Facts

                (Doc. No. 110).

       7.      On October 31, Plaintiff filed his 25-page Memorandum in Opposition to

the Defendants’ Motion to Strike Plaintiff’s Expert Noble. (Doc. No. 112; see also Doc.

No. 111.)

       8.      As Plaintiff has noted, the Defendants’ three motions for summary

judgment and two Daubert motions total 104 pages.

       9.      Plaintiff’s responses to these same motions total 415 pages.

       10.     Although the Court granted Plaintiff leave to file responses in excess of the

15-page limit, Plaintiff’s cumulative filings, particularly the 103- and 111-page

memoranda in response to motions for summary judgement, are an abuse of the Court’s

order and unfairly prejudice the Defendants.

       11.     When the Defendants represented to Plaintiff’s counsel and the Court their

anticipated consent to any “reasonable” request Plaintiff might have made regarding the

page-length of his response memoranda (Doc. No. 99), no Defendant contemplated

separate memoranda in excess of 100 pages. Surely, nothing in Plaintiff’s motion to file

an “omnibus” memorandum gave Defendants or the Court any fair or reasonable

indication that he might file separate memoranda more than seven-times longer than

the Court’s 15-page limit.

       12.     Further, Plaintiff’s purported statements of “additional facts,” (the exact

same 140 paragraphs for each of the three motions for summary judgment, (see, e.g.,

Doc. No. 106 at 36)), are not permitted. Local Rule 7-4.01 (E) provides only for a
                                              3
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 4 of 8 PageID #: 3996




response to the movant’s statement of facts, to which the non-movant must respond by

specific reference to “the paragraph number from the movant’s listing of facts.” (L.R. 7-

4.01(E) (emphasis added). Nothing in Local Rule 7-4.01 (E) (regarding movant’s

statement of uncontroverted material facts) or (F) (regarding non-movant’s response)

requires, allows, or even contemplates a non-movant filing “additional facts” to which

the movant is required to respond/reply.

       13.    Even if the Court permits submission of a statement of “additional facts”

by the non-movant in this case, those filed by Plaintiff are abusive in their unnecessary

length and by Plaintiff’s incoherent clustering of discrete, unrelated facts. The muddling

together of unrelated fact statements disregards this Court’s requirement that movant’s

“set forth in a separately numbered paragraph for each fact, indicating whether each

fact is established by the record, and, if so, the appropriate citations.” L.R. 7-4.01(E).

Plaintiff utterly fails to set forth each “fact” in a separately numbered paragraph;

instead, nearly all of the 140 paragraphs contain numerous, obviously distinct and often

unconnected “facts.” Plaintiff’s identical statements begin with a single numbered

paragraph with multiple fact statements including (1) about the Faria’s home address

and (2) who resided at that address, (3) that “Betsy was brutally murdered,” (4) that

Plaintiff spent time in jail, and (5) that Plaintiff was acquitted at a second trial. (See,

e.g., Doc. No. 106, ¶108.) Paragraphs 110, 112, 114, 115, 118, 125, 126, are but a few early

representative examples of the absolute failure to conform with Local Rule 7-4.01(E)

that pervades “Plaintiff’s Additional Facts.” (See Doc. No. 106, 108, and 110, passim.)

There is simply no reasonable yet meaningful way for the Defendants, the movants, to

respond to these jumbled fact statements.


                                               4
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 5 of 8 PageID #: 3997




         14.     Together, Plaintiff’s two 100-page memoranda and his 42-pages of

“additional facts” filed in response to each of the Defendants’ motions for summary

judgment are unduly burdensome, unfairly prejudicial, in violation of this Court’s Rules,

and, surely, abusive of the trust this Court placed in Plaintiff when granting general

leave to file responses in excess of the 15-page limit.

         15.     For these reasons, the Defendants respectfully move the Court for an

order:

               a. denying Plaintiff’s motion for additional time to file his responses (Doc.

                  No. 102);

               b. grant or permit Plaintiff additional time to file his responses subject to

                  the Court’s further orders;

               c. setting a 30-page limit for each of Plaintiff’s responsive memoranda;

               d. prohibiting Plaintiff from filing any “additional facts” to which each

                  Defendant would, presumably, be required to respond as if they were the

                  non-movant(s) or, in the alternative, requiring Plaintiff to set forth any

                  “additional facts” in the same manner as required of a movant, with each

                  purported fact in a separately numbered paragraph as required by

                  movants under Local Rule 7-4.01(E);

               e. granting Defendants 21 days, from the date of Plaintiff’s filing of such

                  responses, to file their replies; and,

               f. for any other relief the Court deems just, necessary, or otherwise in the

                  promotion of justice.




                                                 5
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 6 of 8 PageID #: 3998




       16.    Alternatively, should the Court deny the foregoing prayer for relief, the

Defendants respectfully move the Court for an order granting the Defendants additional

time to file their replies, until November 30, 2018.

       17.    The Defendants’ replies are due on November 8, 2018. (Doc. No. 93.)

       18.    Due to (1) the sheer volume of Plaintiff’s responsive filings, (2) the

rambling and improper form of Plaintiff’s responses, (3) the November holidays and

associated travel required of some defense counsel, and (4) the press of business, the

Defendants require this additional time to properly and adequately reply to Plaintiff’s

responses.

       19.    Accordingly, the Defendants pray for an extension of time to file their

replies to Plaintiff’s responses on or before November 30, 2018.

       20.    This request, and the primary relief prayed for by Defendants in this

motion, are made for no improper purpose, including to simply delay the proceedings.

The Defendants believe that the relief requested, in the main and in the alternative, will

not prejudice Plaintiff or the Court and will promote justice and judicial economy.

       WHEREFORE, Defendants McCarrick, Merkel, Harney, Askey, and Lincoln

County respectfully request that the Court deny Plaintiffs denying Plaintiff’s motion for

additional time to file his responses (Doc. No. 102), grant or permit Plaintiff additional

time to file his responses, each with a 30-page limit; prohibiting Plaintiff from filing any

“additional facts” or require Plaintiff to set forth any “additional facts” in the same

manner as required by a movant, with each purported fact in a separately numbered

paragraph as required by movants under Local Rule 7-4.01(E), and grant Defendants

additional time, 21 days from the date of Plaintiff’s filing of such responses, to file their

replies. Alternatively, the Defendants pray for an order granting them additional time,
                                              6
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 7 of 8 PageID #: 3999




until November 30, 2018, to file their reply memoranda and related documents. Finally,

the Defendants pray for any other relief the Court deems just, necessary, or otherwise in

the promotion of justice.


                                      Respectfully Submitted,

                                      KING, KREHBIEL & HELLMICH, LLC


                                      ____________________________
                                      JASON S. RETTER

                                      Jason S. Retter             MBN 59683MO
                                      Robert J. Krehbiel          MBN 28616MO
                                      King, Krehbiel & Hellmich, LLC
                                      2000 South Hanley Road
                                      St. Louis, MO 63144-1524
                                      Telephone: (314) 646-1110
                                      Fax: (314) 646-1122
                                      jretter@kingkrehbiel.com
                                      Attorneys for Defendants McCarrick,
                                      Merkel and Harney

                                      CORONADO KATZ LLC

                                      /s/ Christopher L. Heigele            .
                                      Steven F. Coronado            MBN 36392
                                      Christopher L. Heigele        MBN 45733
                                      14 W. Third, Suite 200
                                      Kansas City, MO 64105
                                      Telephone: (816) 410-6600
                                      Facsimile: (816) 337-3892
                                      steve@coronadokatz.com
                                      chris@coronadokatz.com
                                      Attorneys for Defendant Askey




                                            7
Case: 4:16-cv-01175-JAR Doc. #: 114 Filed: 11/01/18 Page: 8 of 8 PageID #: 4000




                                      /s/ Joel D. Brett
                                      Joel D. Brett                  MBN 33471
                                      Barklage, Brett & Hamill, P.C.
                                      211 N. Third Street
                                      St. Charles, MO 63301
                                      Telephone: (636) 949-2120
                                      Facsimile (636) 949-8786
                                      jbrett@barklage-brett.com
                                      Attorney for Defendant Lincoln County




                             CERTIFICATE OF SERVICE

        I hereby certify that on November 1, 2018, a true and accurate copy of the foregoing
was filed electronically using the Court’s e-filing system, which sent notification of the
filing to:
 W. Bevis Schock                                 Joel J. Schwartz
 MBN 32551                                       MBN 39066
 777 Bonhomme Ave., Suite 1300                   Nathan T. Swanson
 St. Louis, MO 63105                             MBN 62616
 Telephone: (314) 726-2322                       Rosenblum, Schwartz, Rogers and Glass
 Fax: (314) 721-1698                             120 S. Central, Ste. 130
 wbschock@schocklaw.com                          Clayton, MO 63105
 Attorneys for Plaintiff                         Telephone: (314) 862-8050
                                                 Fax: (314) 862-4332
                                                 jschwartz@rsrglaw.com
                                                 nswanson@rsrglaw.com
                                                 Attorneys for Plaintiff




                                       ____________________________
                                       JASON S. RETTER
                                       KING, KREHBIEL & HELLMICH, LLC




                                             8
